 GENOVA EXPRESS LINES, INCGenova Express Lines, Inc., and Genova Tansport,Inc. and Teamsters Local 500, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Cases 4-CA-9257, 4-CA-9409, 4-CA-9413, 4-CA-9667, and 4-RC-13165September 24, 1979DECISION, ORDER, AND CERTIFICATIONOF REPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPIIYOn May 11, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Petitioner, Respondent, andthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3I The General Counsel excepts that the Administrative Law Judge failedto rule on several 8(a)(l) allegations. First, he argues that Genova Transportviolated the Act because its secretary asked employee Rem Sise. "Rem., whatdo you think about the Union?" Nothing further was said when Sise re-sponded that he preferred not to discuss it. These bare facts are not sufficientfor us to conclude that Respondent Genova Transport, Inc., coercively inter-rogated an employee concerning his union activities. Second, the GeneralCounsel argues that uncontroverted testimony establishes that while em-ployee Feller was waiting to take a load Joseph Genova, Sr. (who was de-ceased at the time of the hearing), said, "If they get in your way out there,run them over" (apparently referring to strikers). Nothing more was saidwhen Feller offhandedly replied that he would not run over his friends. Inthese circumstances we do not conclude that Genova. Sr., "ordered" Fellerto run over his fellow employees or that Feller reasonably would have beenrestrained by the statement. These allegations are hereby dismissed. We findit unnecessary to reach the remaining allegations because even if found theremedy would be unaltered.Respondent Genova Express excepts to the requirement of an offer ofreinstatement in the notice, inasmuch as it made an unconditional offer ofreinstatement to the discrminatees. We find merit to that exception and shallmodify the notice to conform to the Administrative Law Judge's recom-mended Order. We shall also modify the recommended Order and noticeregarding Respondent Genova Transport to provide for reinstatement ofunfair labor practice strikers.2 The results of the June 2, 1978, election at Genova Transport, Inc., wereinconclusive because of determinative challenges. Since we agree that thechallenge to Stoneback's ballot was properly sustained, we find it unneces-sary to reach the issues surrounding Nichol's ballot because it is no longerdeterminative. Accordingly, we shall certify the Union as the collective-bar-gaining representative.While Chairman Fanning and Member Jenkins recognize that the ruleallowing an employer 5 days to reinstate strinkers is current Board law, theynonetheless adhere to their position stated in Drug Package Company, Inc.,228 NLRB 108. 119 (1977). See also 0 & F Machine Products Comnpany. 239NLRB 1013. fn. 3 (1978), and Newport News Shipbuilding and Do, DockCompany, 236 NLRB 1637, fn. 3 (1978).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondents, GenovaExpress Lines, Inc.. and Genova Transport, Inc., Wil-liamson, New Jersey, their officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Add the following paragraph 2(b) as regards Re-spondents Genova Transport, Inc., and reletter subse-quent paragraphs accordingly:"(b) Offer to all unfair labor practices strikers whostruck on or after May 1, 1978, and who make uncon-ditional application to return to work immediate andfull reinstatement to their former jobs, or, if thosejobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges previously enjoyed, dismissingand replacements if necessary. Further, if the Re-spondent does not reinstate the striking employeeswithin 5 days from the date of unconditional applica-tion, make them whole for any loss of earnings theymay suffer as a result of Respondent's refusal, fromthe the date of application, less any net earnings dur-ing the period of refusal. Backpay is to be computedin the manner prescribed by the Board in F W.Woolworth Companv, 90 NLRB 289 (1950), with in-terest as prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962)."2. Substitute the attached notices for those of theAdministrative Law Judge.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Teamsters Local 500, Inter-national Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America, and that.pursuant to Section 9(a) of the National Labor Rela-tions Act, as amended, the said labor organization isthe exclusive representative of all the employees inthe unit found appropriate herein for the purposes ofcollective bargaining in respect to rates of pay. wages,hours of employment, or other conditions of employ-ment:All truckdrivers, warehousemen, mechanics, andhelpers employed by Genova Transport, Inc.,but excluding all office clerical employees.guards and supervisors as defined in the Act.245 NLRB No. 28229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the National LaborRelations Act, as amended, by discharging employeesbecause they engaged in union activities, has orderedus to post this notice. We intend to abide by the fol-lowing:WE WILL NOT discourage membership inTeamsters Local 500, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, or in any other labor or-ganization of our employees, by discharging anyof our employmees because of their membershipin, support of, or activities in favor of the above-named or any other labor organization.WE WILL NOT interrogate our employees con-cerning their union activities.WE WILL NOT threaten to discharge employeesbecause of their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, to form,join, or assist the above-named labor organiza-tion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aide or protection, or to refrainfrom any and all such activities.WE WILL make whole each of the followingemployees for any loss of earnings they mayhave suffered as a result of our discriminationagainst them, plus interest:James H. PrattGregory W. FeraHarvey TillmannCharles RuppertJames RuppertGeorge CarpenterJoseph PorrecaJames JusticeGENOVA EXPRESS LINES, INC.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the National LaborRelations Act, as amended, by discharging employeesbecause they engaged in union activities, has orderedus to post this notice. We intend to abide by the fol-lowing:WE WILL NOT discourage membership inTeamsters Local 500, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, or in any other labor or-ganization of our employees, by discharging anyof our employees because of their membershipin, support of, or activities in favor of the above-named or any other labor organization.WE WlI.L NOT threaten to discharge employeesbecause of their union activities.WE WILL NOT threaten to close our business inretaliation against our employees because oftheir union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights so self-organization, to form,join, or assist the above-named labor organiza-tion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities.WE WILL offer Robert Feller, James Gatling,and Arthur Kelley, immediate and full reinstate-ment, or, if their old jobs are not available, sub-stantially equivalent positions, without prejudiceto their seniority or other rights and privileges.WE WILL make whole each of the foregoingemployees for any loss of earnings they mayhave suffered as a result of our discriminationagainst them, plus interest.WE WILL offer, upon their unconditional ap-plication. to reinstate unfair labor practice strik-ers who struck on or after May 1, 1978. to theirformer jobs, or, if those jobs no longer exist, tosubstantially equivalent positions. dismissing anyreplacements, if necessary, and WE WILL makethem whole for any loss of earnings they maysuffer as a result of our refusal, if any, to rein-state them within 5 days after applications.GENOVA, TRANSPORI. IN('.DECISIONSTATEMENT OF THE CASETHOMAS A. RIC(l. Administrative Law Judge: This Deci-sion is an integral part of the consolidated stage of fivecases, one a representation proceeding and the others com-plaint cases. The charges in the complaint cases and thepetition in the representation case were filed by TeamstersLocal 500, International Brotherhood of Teamsters. Chauf-feurs, Warehousemen and Helpers of America, here called230 GENOVA EXPRESS LINES. INC.the Union. Respondents are two employers. Genova Ex-press Lines. Inc., here called Genova Express, and GenovaTransport, Inc., here called Genova Transport. The repre-sentation petition was also filed by this same Union andconcerns the employees of Genova Transport. There was anelection, and the results were inconclusive because of chal-lenged ballots. The Board directed a hearing on the chal-lenges. The unfair labor practice issues to be decided in-volve alleged violations of Section 8(a)(l), (3), and (5) of theAct. Briefs were filed after the close of the hearing by allparties.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTSGenova Express, a State of New Jersey corporation, isengaged in the business of freight hauling from its locationin Williamstown, New Jersey. During the year precedingissuance of the complaint here involved this Companyshipped goods valued in excess of $50,000 to points locatedoutside the State of New Jersey. I find that Genova Expressis an employer engaged in commerce within the meaning ofthe Act.Genova Transport, also a State of New Jersey corpora-tion, is engaged in the interstate transportation of foodstuffs and produce, with its principal office and place ofbusiness in Williamstown, New Jersey. During the year pre-ceding issuance of the complaint in the course of its busi-ness it received goods valued in excess of $50,000 for ser-vices performed outside the State of New Jersey. I find thatGenova Transport is an employer engaged in commercewithin the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. A Picture of the Overall CaseTwo separate and distinct companies, or employers, areinvolved in this complex combined Board proceeding. Atthe time of the events one of them-Genova Express-wasin the trucking business, in part operating as a commoncarrier under ICC license, and the other, Genova Trans-port, was likewise in the trucking business but as a contractcarrier under different ICC license. There is no showingthat any employees of either Company had ever been repre-sented by a union until Teamster Local 500 appeared onthe scene early in 1978. The issues to be decided, i.e.. thereal disputes that were litigated by the parties, can best beunderstood if first a revealing sequence of events is clearlystated.The story starts with William Brown, secretary-treasurerof the Teamsters local, accompanied by several drivers, ap-pearing at the office of Genova Express in the yard onMarch 8, 1978, and demanding immediate recognition asexclusive bargaining agent. The reaction of Joseph Genova,Jr., sole stockholder and president of Genova Express, wasto discharge eight of his workers. He fired them because oftheir prounion activity. I find that Genova Express, a Re-spondent here, thereby violated Section 8(a)( I) and (3) ofthe Act as to all eight of the men individually named in thecomplaint.'That same day the Union filed charges with the Boardagainst Genova Express (Case 4-CA 9256) alleging viola-tions of Section 8(a)(3). It also filed that day a representa-tion petition for an election among the same group of em-ployees. Also that day these employees started picketing thepremises. For 3 months without interruption the Unionpicketed 7 days a week, 24 hours a day.One week later. by letter dated March 13 addressed toevery one of the eight dischargees, Genova Express offeredall of them unconditional reinstatement. On March 15Brown was back in the office with some of the men to saythat unless Genova, Jr., recognized the Union and bar-gained immediately, never mind the pending election pro-ceeding before the Board, the employees refused to returnto work. The Employer again refused to extend exclusiverecognition, and the men went back on the picket line,Whatever may be said of the employees' reason for picket-ing between March 8 and 15. there can be no question as totheir purpose after that date: it was purely to coerceGenova Express into either yielding to whatever theUnion's demands were or discontinuing its business.For the rest of March and into April the commercialoperations of Genova Express were practically at a stand-still; no one was hired, and the only truck which ran wasone operated by Genova, Jr.I find that from March 15 on these employees were carry-ing on an economic strike. Again, the record is overly bur-dened with repetitive testimony, about the letters of offeringreinstatement and the reactions of the employees. But thatthe discrimination against the eight, legal or illegal, endedon March 15 is an absolute fact, and all the talk about itonly obfuscates the real issue. On April 21 the GeneralCounsel issued his first complaint in this overall picture inCase 4-CA-9257; it reads, in critical part: "On or aboutMarch 8, 1978, Respondent discharged its employees listedbelow, and until on or about March 15, 1978, Respondentfailed and refused to reinstate said employees."'I No purpose would be served and it would confuse the reader of thisDecision were I to detail the diversified testimony of many witnesses aboutthe conversation that took place on March 8 for the unlawful dischargeswere admitted on the record by Genova. Jr. From his testimony: "Did oufire the people on March 7? The Witness: Yes. I did." Neither at the hearingnor in its post-hearing brief did Genova Express suggest any other objectivereason for the discharges.2 From the testimony of Teamsters Agent Brown, who went to the Com-pany with the men in response to the recall letters:A ...The men had got letters from the company to return to workWe had a meeting that morning and they asked me to go with them.Because of the past practices in the company and why they seeked outa union they didn't want to go there by themselves .He [Genova. Jr.]said. 'lI don't want to discuss nothing with you. They are not cominghere with no union .There's work here and that's it"231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 25 the usual Board-conducted election in therepresentation case took place, and the Union won.We turn to Genova Transport, the other Respondent. Itsstock was owned by its president, Joseph Genova, Sr., thefather of Genova, Jr. This second company operated at thatmoment out of the same terminal as did Genova Expressbut with a completely separate group of employees servic-ing a completely different group of customers. For the mo-ment it will be sufficient to say that Genova Transport'sdrivers were paid a percentage of the rate, while GenovaExpress drivers were hourly paid. On May 1, 1978, Team-sters Agent Brown appeared at the yard office with two ofGenova Transport's drivers and demanded immediate rec-ognition as bargaining agent for the employees of GenovaTransport. Genova, Sr., rejected the demand out of handand charged one of the two employees then with Brownwith having "stabbed him in the back." Did he dischargethose particular two employees that day? Against the majorcontentions to be decided this is a minor issue, and it will bediscussed below. What is significant is that right away thedrivers of Genova Transport-at least seven or eight ofthem-joined the pickets of Genova Express, and the pick-eting continued full blast as before.That same day, May , as it had done with respect toGenova Express, Teamsters Local 500 filed a representationpetition with the Board seeking an election among the em-ployees of Genova Transport (Case 4-RC-13165). Signifi-cantly, it did not file any unfair labor practice charge thenagainst Genova Transport so as to allege any discrimina-tory discharge in violation of Section 8(a)(3). On May 18there was a stipulation for consent election signed in theGenova Transport RC case. That same day the Union fileda charge against that Company alleging that it had unlaw-fully discharged seven named employees on May I (Case 4CA-9413). The Board election was held on June 2, 1978.with inconclusive results; there were challenges, as to whichthe Board later ordered a formal investigatory hearing. OnJuly 28 the General Counsel issued a separate complaint inCase 4-CA-9413 in which it is alleged that three notseven-of Genova Transport's employees had been illegallydischarged.Meanwhile, after the Board certified Local 500 as bar-gaining agent in the unit of Genova Express employees inMay, there was some conversation between Genova, Jr.,and Brown (see below). On May 16 the Union filed stillanother separate charge against Genova Express sayingthat it had refused to bargain in violation of Section 8(a)(5)(Case 4-CA-9409). With this the General Counsel sweptaside the first complaint against Genova Express, consoli-dated the two unfair labor practice charges against thatCompany and, on July 28-the same day a complaint is-sued against Genova Transport-issued an amended com-plaint against Genova Express alleging again the eight ille-gal discharges on May 8 plus an illegal refusal to bargainpursuant to the Board certificate starting on May 16, 1978.It must be noted that at the end of July, almost 5 monthsafter the filing of the first charge and the first representationelection petition and after all the governmental investiga-tion that must have been carried on, the General Counselhad no hesitancy in looking upon the two companies asquite distinctive and separate business employers. The hear-ing on the July 28 complaint in Case 4-CA 9409 wasscheduled to take place on September 5, 1978; it never took.place.Instead, on September 29 the Union filed still anothercharge (Case 4-CA-9667), this one naming both GenovaExpress and Genova Transport as Respondents. The chargewas written by the Union, of course, which was in the bestposition to kn6w what it was complaining about. It readsfollows:The above named firms have jointly been engaged inthe following activities: In the last six months Respon-dents changed their operations to defeat the bargainingrights of employees on the payroll of Genova ExpressLines, Inc. and to defeat the employment rights of saidemployees, and this action constitutes an effort to con-tinue to avoid bargaining with Teamsters Local 500,International Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America.Two months later the General Counsel abandoned thebasic concept underlying all the outstanding complaints aswell as both representation cases, joined all four of the CAcases, and issued, on November 30, 1978, an all embracingcomplaint entitled: "Order Further Consolidating Cases,Amended Consolidated Complaint and Notice of Hearing."Here, for the first time throughout the long story, in addi-tion to repetition of all the earlier unfair labor practicesallegations, there is articulated the idea that Genova Ex-press and Genova Transport are "a single employer." Itwas on the basis of this complaint that the January 1979hearing was held.Single, or not single. emploverContrary to the literal allegation of the complaint, I findthat Genova Express and Genova Transport never wereand are not now a single employer. There is simply no evi-dence supporting that statement. They are separate corpo-rations; have separate owners, officers, directors and man-agers; maintain separate records and check accounts; andservice different customers. They employ, or used to em-ploy when they were in full operation, separate groups ofemployees. But most significant, there is no evidence in theleast indicating common control of labor relations, indeed.nothing to show the slightest community of interest be-tween the two groups of employees, one working forGenova Express and the other for Genova Transport.But the clearest affirmative proof that the two Companiesnever were a single employer in the Board's established useof the phrase is seen in the activities of the employees them-selves. The Board has long held that legal technicalitiessuch as corporate entities, or even formal separation of rec-ords and documents which do have meaning in other areasof law, do not control here. It is the appropriate grouping ofemployees for collective-bargaining purposes-the basicconcern of this statute-that governs instead. That is whythe Board will join the employees of separate legal entitiesinto a single bargaining unit when it is shown that the com-bined group really has a "community of interest vis-a-vis theemployer" however differently named. That is what collec-tive bargaining is all about. If the managerial and labor232 GENOVA EXPRESS I.INES. IN('.relations structures of the two employers belie the commoninterest and ift' the employees themselves never once thoughtotherwise there is really no need to discuss the matter atlength. If the employees of Genova Express thought theireconomic destiny was controlled bh the same hand thatruled over those of Genova Transport working in and outof the same location- they would hardly have asked for aseparate election. And if the Board agents, in their investi-gation of one case after another. thought for a moment thewhole mess was masterminded by a single employer. theywould not have held separate elections or issued separatecertificates. After this, if there is any doubt left about thequestion, it is surely dispelled by the 2 months of picketingby the Teamsters Union, while the employees of GenovaTransport calmly crossed the picket line every day to go towork. Would the Teamsters ever have stood by astruckdrivers crossed their picket lines for such a long periodif the Union thought for a moment that these people werescabs instead of neutrals?Actually, a look at the record as a whole does furnish anexplanation for this apparent incoherence in the complaint.Elsewhere it alleges that Genova Express did wrong be-cause during the strike it tried to get some of its work doneby Genova Transport. even try to sell its business to theother company, and that the latter did wrong in trying tohelp Genova Express by assisting it in this way.' This partof the complaint is consistent with the essence of theUnion's last charge filed in September, 6 months after thestart of its futile strike against both companies. It said, inthat charge that Respondents changed their operations "todefeat the bargaining rights" of the Genova Express em-ployees and "to defeat their employment rights." That anemployer's attempt-when his employees refuse to work byengaging in an economic strike-to have the necessarywork done by somebody else endangers the future workopportunities of the strikers is, of course. true. But to saythat his "purpose" is to hurt the strikers conveniently ig-nores the other side of the coin. It can also be said with noless persuasion that his purpose is to survive. As JosephGenova, Jr., said as a witness at the hearing when askedhow come he started to drive a truck himself: "I had toeat."Before finally disposing of this question-which reallygoes to the heart of the whole case-there is another aspectof the record that must be appreciated. With the financialand commercial relationship between the two companiesbeing the big question, the General Counsel subpenaed allrecords of Genova Express-including every conceivabledocument any coporate employer might have, some goingas far back in its inception in 1970; the subpena listed noless than 19 separate groupings of papers maintained by)The complaint contains the following two pars16. Since on or about April 10. 1978. Respondent has begun tochange the operations of Express from freight hauling to the leasing oftractors and trailers and has attempted to transfer its Interstate Com-merce Commission authority to Transport as a means of accomplishingsuch freight hauling.17. Since on or about April 10. 1978. Respondent has begun tochange the operations of Transport by attempting to have Transportassume Express' Interstate Commerce Commission authority and h)having Transport perform freight hauling for Expressany employer. All of this material was produced for theGeneral ('ounsel's inspection and was so used. The UInion.as the Charging Party. subpenaed all records. in like infini-tesimal detail, of Genova Transport, and these also werefully' produced for examination. This means the prosecutionside of the case knew of everv financial transaction thattook place at least throughout the period March 8. 1978. tothe day of the hearing.Joseph Genova, Jr.. testified in defense about what hehad done during the strike, how he had tried to do somebusiness to survive, as much as possible. I take his testi-mony at face value as I must. Had he said one word Imean factually as distinguished from conclusionar) state-ments- that was not true about how he conducted his busi-ness, the other side had it in its power to prove otherwisefrom its records. It did not do so; it follows Genova told thetruth.Apart from the trucking operations it carried on with theuse of its tractors and trailers Genova Express also did busi-ness by contracting for "trip leases," shipments with otherinterstate carriers. This was possible under its ICC permitand involved no employees working directly for GenovaExpress. With the advent of the strike in March this aspectof his business failed very greatly. As the witness said:Q ... Describe the character of the business for usA. It was long haul business.Q. The type of business that it did. why was it doingthat business?A. To keep the rights alive.Q. What does that mean? Does that mean you haveto do a certain amount of business? Do you go out andsolicit?A. Not necessarily. If a customer calls, we shouldsatisfy their needs within reason.Q. Did you do any soliciting for Express?A. No, We did not.Q. After March 15th?A. No.Q. Of the business that you did before March 15that Express, What percentage of that business were youable to do since March 15th?A. About ten percent. a little less than ten percentof the total gross of Express.Q. Who did that business?A. I did.Q. How did you do that? Was it yourself?A. That's correct. Any my nephew helped me.Q. Was the type of business that Express did duringthis period, and I am speaking post March 15th. wasthat the type of business that most of these driverswere involved in when they were working?A. No. They never did that.As to the direct operations-- carried on with the employ-ees who went on strike-it died just about completely forabout 1-1/2 months. Once or twice Genova, Jr., found away, b contract arrangement-again called trip-lease-tohave a Genova Transport driver make a run for him. There233 DECISIONS OFt NATIONAL LABOR RELATIONS BOARDotherwise was no one working for the company at all. OnApril 15 Genova. Jr., sold six of the eight tractors he ownedat the time of the strike, and he started to do local cartageby himself: for the limited Philadelphia area he needed noICC license. He had no other way of working. "Because Ioffered the jobs back to the employees, but no one cameback. I had customers to satisfy, no one would cross thepicket line so I operated as an individual myself driving myown truck."To this day Genova Express had not hired a man sincethe inception of the strike. In April Genova, Jr., tried to sellhis ICC rights to his father, owner of Genova Transport,and signed a contract with him to that effect. He did thisafter trying without success to sell his ICC rights partiallyto other trucking companies by public advertising. At thattime Genova Transport was still operating without a strikeon its hands, and there was therefore a chance that thecustomers affected by the license might be serviced and thevalue of the license preserved. But the transfer could nottake effect without ICC approval: it was never again.Genova Express' request of the ICC to permit temporaryimplementation of the changeover was also denied.Genova, Jr., did something else- starting in April andcontinuing at the end of the year--- something detailed atgreat length throughout the hearing and urged by the Cen-eral Counsel and the Union as strongly indicative of an evilintent. The tractors and trailers he used when working him-self as a truckdriver were still registered in the name ofGenova Express and still insured under that name. Not-withstanding, he placed a decal on the equipment readingJoseph Genova Transportation Co.-not to be confusedwith Genova Transport, Inc., the second Respondent here.It was no more than another name he gave himself person-ally. During the first week or 2 that he did this-- beforeGenova Transport was also hit with a Teamsters strike andpicketing-his purpose might have been to deceive custom-ers or anybody else along the road. But as to what his rea-son was after that date there is a lot of double talk by all theparties, including Genova, Jr., himself. One argument byRespondent seems to be that this proves Genova Expresswent out of business, a position it took towards the Unionwhen, after the May 3 Board certification, the Companyoffered to bargain about "the effects" of its going out ofbusiness. If the owner of an employing corporate entity canbe said to have "gone out of business" merely because hestarts doing the hand work himself and remains the onlyemployee in this sense, it matters not what he called him-self. Words do not change facts, neither do names. All thatmatters is that throughout the strike-the picketing ceasedaltogether at the end of October-no replacements werehired, the volume of work dropped to 10 percent of what ithad been, and the only workman was the boss himself.I also discern nothing persuasive in the reasoning-ifsuch it can be called-advanced by the Union when it saysthe use of another name or decal reveals an intent to de-fraud the Union and to destroy the jobs of the striking em-ployees. A like inference is urged, still by the Union, basedupon the fact that Genova, Jr., tried to transfer his ICCrights or to sell his business-whatever it be called; this too issaid to prove an intent to destroy the jobs and the Union.Instead, the objective facts are that GCenova was strappedfor workmen, the Union was squeezing him by making itimpossible for him to operate. and then it complained be-cause he tried to salvage something of his business assets.Nothing came of the attempt anyway. The Union, there-fore, like this Respondent. finds itself in the same position.Its strike was successful to the point where nobody crossedthe picket line, and the Employer was reduced to his soleefforts. It is against this stark fact that questions of lawmust be decided.One last comment on this subject. There is an unspokenimplication-perhaps just another argument by the Unionthat I really do not understand--that Respondent resortedto this devious subterfuge of changing Genova, Jr.'s namein order to conceal an illegal intent to punish the unioneersby putting an end to the Company's real "business." Here,of course, the Union considers the true "business" of Re-spondent the business of employing the old employees atsuch rates of pay and indirect benefits as they think orthought right when they struck. This is but another way ofsaying that an employer has no right to hold firm againstthe economic demands of a union on strike. To state theproposition is to refute it. Whatever ideas paragraphs 16and 17 of the General Counsel's last complaint or whateverthe wording of the Union's last charge in Case 4 CA9667-were intended to convev I find no evidence sufficientto support an) unfair labor practice findings.B. The UnJair Labor Practices Alleged and the EvtidencThe pervasive mistaken notion that these two companiesare or were a single employer runs through other sections ofthe combined complaint. But certain allegations of directviolations of the statute can fairly be seen, at least if thetestimony of the participants be considered together withthe wording of the complaint. For example, paragraph12(a) says that "Respondent" discharged eight employeeson March 7; as used in the pleading "the Respondent"means both Genova Express, Inc.. and Genova Transport,Inc. Strongly indicative of the cautious technique of keep-ing two arrows in the bow, the complaint also says that"Respondent through Joseph S. Genova" fired these eightpeople on March 7. This means. in the light of the testi-mony, that Genova Express-even if in fact a single em-ployer, discharged the eight. There is like double talk atmany other places in the complaint. Be that as it may, theunderstandable allegations will be disposed of first in termsof whatever each of the two separate employers did vis-a-vistheir employees' union activity.I. It has already been found that Genova Express dis-charged eight of the its employees on March 8 in violationof Section 8(a)(3). All eight men were offered unconditionalreinstatement on March 15 and refused to come back. Thestrike against Genova Express was therefore converted toan economic one on that date: there is no issue of reinstate-ment as to any of the eight-none ever offered to return towork after that date: Gregory Fera, one of the eight, wasdisabled then, remained disabled later, was still unable towork months later at the hearing, and therefore there is nobackpay coming to him. The seven must be made whole inthe usual way for earnings lost between March 8 and 15,234 (GENOVA EXPRESS NINE-S. INC'1978. This precise finding as to both illegalit and remedfits squarely into the literal language of the complaint.2. Genova Express committed violations of Section8(a)(1). Upon learning that his employees were signing upwith the Union Genova, Jr., asked Fera, the driver, what hcknew about all this. Genova also decided to hold a meetingof employees that very night and had Schaffer. the dis-patcher, communicate with all of them. Schaffer did that,asked each man what he knew about the union activity, andtold them (a message he got from the boss himself), that it'they did not come to the meeting they might as well notcome back to work at all.' Genova himself asked anotherman, Charles Ruppert, what he knew about the Teamsters'move, and when Ruppert said no Genova told him to "findout who the instigator is" and that he was "going to firehim." Genova also asked Ruppert to come to the eveningmeeting, adding that if he was not there "by 8 o'clock, donot bother coming to work the next day."None of the men came to the meeting, and, as is com-pletely undisputed, they were fired the next day because oftheir union activity.I find, of course, that Genova's interrogation of Fera andRuppert was unlawful interrogation and an unfair laborpractice under Section 8(a)( I). I also find that the messageto the men-regardless of who told them or how, was athreat of discharge and a further unfair labor practice. Butthese are descriptive details greatly belabored in the rec-ord, that add nothing of substance to the real dispute be-tween the parties. If an employer fires a man today becausehe joins the union, the fact that yesterday he said he woulddo that does not change the story at all. Nor. in this case,does it change the nature of' what happened later.3. When Genova, Jr., with no employees at all willing towork, started himself to drive because he had no choice thepickets followed his truck in their own cars. This was notthe most peaceful and orderly picket line, at least those first3 months when it kept on all week around the clock. No-body dared to work cross that line. One picket was con-victed in a criminal court of "rock throwing." Anotherman, Nichols, not an employee, who was using the lot as acourtesy to do some repair work on his own truck andtrailer, got it off the premises in a hurry; there is evidencethat he was told by the pickets this would be wise. As aunion witness Gatling at one point in his testimony general-ized about "harassing," antiunion telephone calls receivedby the pickets' wives at home "by company people" and"name calling" by "managers" or the picket line. Later inhis testimony the same witness was asked were such com-ments made by the pickets in the direction of management:he answered: "Now I guess at times there were commentsmade but I couldn't say who or when."I Schaffer is called a supervisor in the complaint as issued. After he testi-fled as the General Counsels first witness the complaint was amended tostrike the allegation he was a supervisor What Genova, Jr.. asked him andtold him to do-including the statement "there will be no union here" arenot called violations of Sec. 8(aXt) by Genova, Jr., because they are thingshe said to a plain rank-and-file employee Schaffer. It is still a play on words,for none of these coercive statements including those made directly bhmanagement to employees are contradicted, and no added unfair laborpractice findings as to them can change the correct resolution of the gutsquestion of the case.One day. as he saw a car with two pickets ollowrulig histruck for several miles. Gcnoa, Jr., stopped at the side ofthe road. 'he pickets stopped behind him. Riding withGenova was is nephew a Junior high school student. Ihehobs stepped out of' the truck ca;b with a "pipe" in his hands.according to employee Galling and stood there on the side-walk, looking back. Nothing happened: the truck continuedto its destination further on. and the pickets continued totaill. At the entrance gate to the customer's lot, still accord-ing to Gatling," made a U-turn, and turned on to the road..and he then tried to hit the car with the tractor part of'the truck. and the driver answered ankd the truck missedus." Genova said that his nephew had .a caniera in his hand.and that pickets had been throw ing rocks at his truck, aswell as at his nephew. I think (athilig was ahsolIutels exag-gerating in his version of this incident. Iie changed his stor\in sonie respects as he went along and was simpll not aconvincing witness. He said that before the bo\ emergedfrom the truck cab onto the sidewalk. he. (atling, waswalking up from his car just to see who xxas driling. 1ol-lowing Genova's truck from the company. ard from themoment it set out to make a deliver as (alitling had hadto be doing. he certainly knew who was driing.Another flareup between pickets and managenent oc-curred one morning in August or September. (enloxa's ti-ther, Joe Genova. Sr.. had a heart attack and died a lewmonths later. Again Genova, Jr.. was driving a truck. re-turning to the terminal. Who spoke first'? How can anoneknow when tempers are so heated on a successful picketline'? Again, from witness Gatling: "... he started to pull ito the yard and he cut us as close as he you know hethought he could. and he struck Bobby [picket Feller] s hecut in to the yard. with the end of the trailer." From thetestimony of Feller, the other picket who was supposed tohave been "knocked down": "... he [(tenoval proceeded tostop across the highway and told us to leave him aloneAnd I conversed back to Mr. (ienova. Jr.. and I must haveupset him because when I he pulled away and the wayhe had his trailer situated, he knocked me off my feet."Feller admitted having told Genova that morning that hehurt his father more than the Union did. Feller also saidthat he was not hurt when he ell. He filed criminal charges.but the) were dismissed. When Galling was asked had el-ler been hurt he answered. "I'm not a doctor." When askedhad Gienova, Jr., been found guilty of' wrongdoing in thecourts, Gatling answered "it was dismissed by a kangaroocourt." Against this sort of testimony -on its ftace destruc-tive of the witnesses' credibilit' --I believe G(eno' a's ver-sion. He said he did ask the pickets when he arrived hadthey not done enough to his father, and that when a picketsaid he had hurt his father more he was offended. As toFeller, Genova said he did not hit him. and that the manjust tripped down.I make no unfair labor practice findings on the basis ofeither of the two foregoing incidents.I. Unfair labor practices by (Genova FlransportThe exact number of emplosees working tor GenovatTransport on May I. 1978, is not clear on this entire record.but there were somewhere between 8 to 1() At this ime the2315 IDE('CISI()NS OF NATIONAL. LABOR REI.ATIONS BOARD(;enoa xpress employees had been picketing for about 2months. On Monday morning when Brown, the l'eamstersagent. appeared at the office and demanded immediate rec-ognition as bargaining agent of Joe Genova. Sr., he wasaccompanied by Gatling and Feller. There is a question asto what Genova. Sr., said at that time. Unfortunatel. asalready stated. as suffered a heart attack, and he died a fewmonths later. According to Brown, Genova. Sr.'s immedi-ate reaction to the Urnion's demand was: "he told us to getthe frig off the lot, there ain't £sing to be no union here ..And stay off of our property." As Gatling recalled: "he[Genova] said no, and he threw me and Bobby Feller off hisproperty and told us we were fired, to join the other guysacross the street." On cross-examination Gatling admittedthe owner never used the word "fired." or "discharge." Fel-ler's version is: "Mr. Genova ordered me, told me, to get offhis property and join the rest of the strikers ... Hie told me'thanks for stabbing him in the back.'"Genova. Jr., testified that he heard this conversation fromnhis office. He quoted his father as saying: "I'm not going tosign them Ithe contract] ...He said, 'They can join the restof them on the picket line' " Genova, Jr.. also admitted thathis father did tell Feller, "Thanks for stabbing me in theback." There is also testimony by Giatling that during April,in a general discussion among transport employees aboutthe Union, Genova. Sr.. said, "if you stayed with him, youhad a job; if you went with the union, you didn't. They'dclosed the doors." Feller, too, testified that during March.while commenting on the trouble his son was having withthe Union, Genova, Sr., said to him: "that he's never havea union that, there he would close the place down."Given the total story of this record, including Genova,Jr.'s admissions, I must credit these employees witnesses onthis point. I find that Gjenova, Sr., on behalf of GenovaTransport Respondent. discharged Gatling and Feller onMay 1. that his reason was because they pressed the unioncampaign, and that by such discrimination RespondentGenova Transport violated Section 8(a)(3) of the Act. I alsofind that Genova, Sr.'s statements to employees that hewould close down the business if the employees chose to berepresented by the Union were violations of Section 8(a)(1)of the Act.A third man, Arthur Kelley. was also driving a truck forCienova Transport at that time. He first drove for this Com-pany in March, and he was not a full-time employee, for hesaid he also drove for other companies during April. Hesaid that he finished a run on Friday, April 29. He went onto testify that on Monday, May 1, Genova, Sr., telephonedhim at home to ask "do you know that the Union's overhere?" When Kelley said that he did, Genova, Sr., went onto say "the guys were stabbing him in the back." Now Kel-ley responded "they feel like they need to be organized."With this the employer told him: "Well, if you signed acard, or if anybody signed the cards for the union, they'refired." Kelley said that same day he appeared on the picketline.How long Kelley remained on the picket line this recorddoes not show. Hlow soon-maybe the same week, or thesame day-- he went right on working for his other employ-ers, this record also does not show. He did say that heworked for other trucking companies thereafter. In anyevent, I do find that Genova. Sr., that day discharged himfrom employment at this Company because he was pro-union and thereby again violated Section 8(a)(3). WhetherKelley lost any work or earnings because of this is a veryclose question, and it can only be resolved at the usualcompliance stage of the proceeding.Before leaving Genova Transport as a Respondent in thiscase, a word about the nature of the strike against it. Thepicketing at it single location --against both Companies-ended completely late in October. What activities--if any--took place thereafter by the employees vis-a-vis their em-ployers is unknown so far as this record shows. The resultsof the Board election in Case 4-RC-13165, limited to theGenova Transport employees, still remains to be resolved.Since the picketing against Genova Transport started onMay I all of its employees, it seems, have been on strike.There is no credible evidence that any striker was ever of-fered real reinstatement. Was it or is it an unfair labor prac-tice strike. or an economic strike? In his brief the GeneralCounsel calls it an unfair labor practice strike. In light ofthe unquestionable evidence that Brown of the Teamsterswas determined from the beginning to force acceptance ofthe Union upon Genova Transport, it cannot be doubtedthat one of the purposes of the strike was strictly economicto win recognition for the Teamsters. It is still a fact threemen were unlawfully discharged that day. It follows underBoard law that the strike must be deemed as much a protestagainst the Company's unfair labor practices. I thereforefind that the Genova Transport employees were unfair la-bor practices strikers.As to what this means today or may mean one day if everany of the now gone employees offers to work again forGenova Transport I make no comments. There is no validrefusal to bargain charge against that Company. Indeed,the question concerning representation as to it is now be-fore the Board. Genova, Sr., the owner and direct opera-tional head, had died. While there is much indication thisCompany too. like Genova Express, is literally at a standstill if not out of business, that question was not really ex-plored at this hearing. I therefore leave the question of thestatus of the old Genova Transport employees in limbo, asI must.2. 8(a)(5) allegation against Genova ExpressIt will be recalled that the Union was certified by theBoard as a bargaining agent for the Genova Express em-ployees on May 3. Shortly before that date in anticipationof the Board certification, Brown communicated with theCompany to ask for a bargaining meeting. In response, onMay 3 the company lawyer Jeff Masin, wrote to Brownsuggesting that the parties meet at the office of the FederalMediation and conciliation Service as soon as the Boardcertificate issued. On May 16 there was such a meeting.Brown was accompanied by two employees, and Masinspoke for the Company. Masin started the conversation bysaying that the Company was planning to go out of busi-ness and then began to explain. Before he could continueBrown interrupted him. At this point there is a bit of con-flict as to what Brown said, but one thing is clear--the236 GENOVA EXPRESS LINES. INCmeeting was very short, with Brown stalking out of theroom in a huff.Brown's version is that his immediate reaction to thephrase "going out of business" was: "Show me some proofthat you are going out of business. You are not just going tocome here and tell me you are going out of business andthat's it .... One word led to the other and I just told himwhat to do, and I left." (It takes little imagination to knowwhat Brown meant by the phrase "I just told him what todo.") Masin's testimony is that the meeting lasted no morethan 10 minutes, that as soon as he said his client was goingout of business Brown stopped him and in a loud voice andwith many obscenities, rejected the idea, demanded proof,and said only "he did not see any purpose to the discussion,or discussing anything further at that date."The parties never met again. One week later, on May 23.Brown sent a mailgram to Masin: "We desire a meeting tobargain regarding the closure and the effects of the closing."On May 31 Masin answered with a letter offering to meet atBrown's convenience. Within I week Herbert Fisher, attor-ney for the Union, telephoned Masin in response to hisletter and proposed the Company pay to each of its formeremployees $500 for each year worked as severance pay.Masin talked to his client, and on June 12 called Fisherwith a counterproposal of $25 severance pay for each yearof employment. Fisher took it under consideration. Therenever was any further communication between the parties.If this record showed nothing more than these recise factsthe 8(a)(5) allegation against Genova Express would haveto be dismissed. There is more. It is a fact that this Com-pany was in the process of going out of business. Themonth before Genova, Jr., had sold the greater part of histransportation equipment. His entire complement was onstrike, and he had hired no replacement. He was attemptingto sell his ICC right to his father, at least during the monthof April, while Genova Transport was still operational be-cause the Union had not yet called those people out onstrike. In the hope of surviving Genova, Jr., had on occa-sion arranged for somebody to take a "trip lease" run forhim; this was his attempt to pacify those customers whowere pressing him.But the most significant reality which underlay this entiresituation is the reason why Brown could not take it that dayin the mediator's office. Every strike has two-albeit alter-native-objectives. One is to force the employer into a giv-ing to the union or to the employees what they want in theform of improvements in economic benefits. The other-ifthe first objective is not achieved-is to put the employerout of business. When a union knows that an employer canreplace strikers and continue doing business as usual pay-ing the wages he thinks right and the union thinks wrong--that union does not strike. It is the knowledge that his busi-ness will otherwise die-or the fear that such will happenthat is held out as the weapon to coerce the employer.These are harsh words, but the law permits this kind ofdestructive action by employees in concert. The troublehere, to Brown, was that the strike succeeded in achievingthe second objective. Genova Express may still at that timehave been straining to keep some business going, but thefact that it was losing almost all of it is a fact. If Genova,Jr.. decided either out of Arath or in frustration to forgetabout trying to hire any employees of his own at all. thiswas his countervailing right. and this is what he offered totalk about with the Union.What is more, the fact that Brown's true resentment inMay gresw out of Genova Express' progressive steps to "goout of business" appears also in both the Union's chargeand the General Counsel's complaints against that com-pany. The charge calls Genova Express' change of opera-tions wrong because it tended "to defeat the employmentrights" of the employees. The complaint, in chargingGenova Express with an illegal refusal to bargain. goes outof its way to state what subject it was that the Companyrefused to talk about. And it is the fact (Genmoa Express"'attempted to transfer its Interstate Commerce Commissionrights to Transport." I find both of these statements want-ing. A union calls all the employees off the ob does all itcan to see that the employer can obtain no replacements.and then complaints that the emplo er's purpose in tringto sell his business is to deprive the strikers of jobs. Thecomplaint stands in no more defensible posture. GienovaExpress tried to go out of business by selling ICC rights toGenova Transport. They are absolutely two separate em-ployers. It was forced to try this move b the ChargingParty's economic pressure. And this matter going out ofbusiness is precisely what Genova Express wanted to talkabout with the Teamsters. But Brown refused to talk!If ever there was a case where bargaining about "theeffects" of an employer going out of business ould havebeen the proper thing to do. this is it. The jobs of a numberof people were at stake: they were gambling wsith the dan-ger that the emploser might hold firm in his resolve not toyield economically; and Genova. Sr., as still liing andcapable of taking over his son's ICC rights. Ihe t nioncould have made all sorts of proposals towards possibl\avoiding the ongoing deterioration of G(enosa Express'business: it might have been able to compromise on eco-nomic matters. suggest ways of continuing the direct hire of'truckdrivers and mechanics on a basis acceptable to bothparties. It is in the nature of the economic struggle in ourindustrial world that sometimes one of the parties is de-stroyed and on occasion it is the union in a particular bar-gaining unit.One last attempt in the General Counsel's brief to turnthe case upside down deserves comment. It sas that theeight men discharged by Genova Express on Ma, 8. 1978.must be given backpay from that day to the da) of' thehearing and continuing thereafter until such time as theNare offered adequate reinstatement. This is another wa ofsaying that all the while they stayed on the picket line the\were there against their will because he Comlpany was re-fusing to employ them. If this very belated new ics v wereto hold it would also mean that the strike against GenovaExpress was an unfair labor practice strike all the time.Further. if the strike was always an unfair labor practicestrike and if it was the Employer himself w ho refused to usehis own employees for work because of their union acti"l-ties, the attempt- successful or not to sell the busineswould appear in a totally different light. See .L. .R. X.Darlington M C. (o., 380 U.S. 263 (1965). There is a diffe--ence between an employer who tries to sell his business or237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of it because he wants to punish his employees forgoing union and an employer, his back to the wall underunion strike pressure, who seeks to salvage whatever he canof his commercial enterprise.I do not think that the General Counsel can issue a newand different complaint almost 2 months after the close ofthe hearing. Three separate complaints issued, each relatingto the eight discharges. The first, dated April 21. 1978.reads: "On or about March 7, 1978. Respondent dischargedits employees listed below, and until on or about March 15,1978, Respondent failed and refused to reinstate said em-ployees." The last complaint, dated November 30, reads, inparagraph 12(a): "On or about March 8, 1978, Respondent.through Joseph S. Genova, discharged the employees listedbelow and until on March 15, 1978. failed and refused toreinstate said employees."From the transcript:Jtl)(;t RT('(l: ...Suppose you win this case, howmuch hackpay do you want for this man, [Feral whocouldn't work anyhow? Anything at all? One week,March 8 to 15? A year. Till the month after next? Tellme.MR. BRNS'I:IN (General Counsel): As to this wit-ness, it would appear there would be no backpay due.JuD)(; RI('lI: Then talk to me about the other sevenpeople in paragraph 12(a).MR. BERNSTEIN: As to the other seven people, itwould appear that there would be one week backpay.On the total record, I find that the evidence does notprove a violation of Section 8(a)(5) of the Act by Respon-dent Genova Express, Inc.IV. THE (HAI.LEN(iES-(ASE 4-RC-13165A. StonebackThe Union challenged the ballot of James Stoneback onthe ground that he was not an employee of Genova Trans-port on June 2, 1978, when the election was held. I find thatthe evidence supports the challenge and shall therefore rec-ommend that the challenge as to him be sustained.He was a trip-lease independent truckdriver working un-der contract for Midwest Emery, a trucking company. Heowned his own tractor and trailer and was an old friend ofJohn Davy, son-in-law of Genova, Sr. Stoneback's total tes-timony shows that he often did less work during the winterthan at other times of the year because of his health. InJanuary 1978 his equipment deteriorated and was in needof repair. Davy permitted him to bring it to the companyyard where Stoneback could repair it at his leisure. Stone-back also stopped running for Midwest Emery in Novem-ber 1977 because he was found physically disabled andthereafter not permitted by ICC rules to go on the high-ways. But in January 1978 he recovered, and he was certi-fied as physically fit. During February and March he madean occasional trip-lease run for Genova Transport, while atthe same time putting his own truck and trailer in bettershape.In about MarchGenova Transporthe did "a couple of little odd jobs" forin the yard. Later that month and intoApril he was put on the payroll of the Company as a me-chanic and worked with more regularity, even if not a full40 hours each week. I:rom May 3 on he never again did anywork for this Company, and on May 15 he resumed hisregular employment with Midwest Emery. His contractwith that company was never cancelled, and he never in-formed them that he used his equipment at any time for(jenova Transport although his contract required him to dothat if he ever ran the highways for anybody else. tleworked continually for Midwest Emery thereafter through-out 1978 earning, as he said, about $20,000.At the hearing Stoneback said that he left Genova irans-port bacause "there wasn't much to do around there, andwith this other stuff, I didn't want to make things any worsethen they were. With everybody else stopping and some-body going in, I guess that's not too good a practice."Stoneback also said that when he left he told Genova. Sr.,he would return "whenever it was straigntened out," andthat this was still his intention at the time of the hearing inJanuary 1979.There can be no real question but that on June 2, whenthe election took place, Stoneback was not an employee ofGenova Transport. He is a truckdriver not a mechanicby profession: he never sold his equipment, he never can-celled his contract with Midwest Emery, he normally takesoff in the winter from what is arduous road work for him,and he resumed his regular employment and stayed at itthroughout 1978 as he had always done. Delores Davy, theCompany's secretary and Genova. Sr.'s daughter, testifiedthat when leaving the Company at the start of May Stone-back said: "It is best that I just don't do anything aroundhere. I don't want to cause any more problems, more thanwhat you have already." As soon as this is all straightenedout maybe we could proceed with the sale of my truck, andI'll come back in the shop and work as a mechanic." I donot believe the fact that Stoneback may have discussed thepossibility of selling his equipment to Genova Transport,which he never did, alters the significance of these facts inthe least.B. NicholsJames Nichols started as a regular truckdriver in October1977. At the June 2, 1978, election the Company challengedhis ballot on the ground he had quit voluntarily before thatdate. The factual question here turns on something thathappened on April 30, the day before the Genova Trans-port group (after being denied recognition), decided tostrike in protest.Apart from whatever Nichols testified were his inten-tions, after the strike started, as to why he never returned towork, he said that on Friday, April 28, when he returnedfrom a run he was told by Genova, Sr., that there wasanother run scheduled for him to Chicago for the followingMonday. May .Genova got in touch with him again onSunday. April 30, to urge that he leave the next day earlyon that assignment. The Genova Express pickets were al-ways in front of the place, and Genova, Sr., thought thatNichols might avoid having any trouble with them if he leftearly. Nichols said that in response to a note the employerleft at his residence he telephoned back to say he refused to238 GENOVA EXPRESS LINES. INC.do the work assigned. "I told the man that I didn't- I knewthere was going to be a picket line up because I was told ...The Express fellows you know-I had talked to them andthey said there was going to be a picket line up." And Nich-ols did not report for work-just like that.Nichols never came back to offer to work again. Oneweek or so later he returned with the Company's credit cardwhich he used on the road and picked up his personal be-longings. Within 3 weeks he found work elsewhere, and hehas been regularly employed at one company or anothersince. He never appeared on the picket line against either ofthese two Companies.Nichols' varied oblique attempts to call himself' a strikeron May I to evade the direct evidence that he had just quithis job individually--and not as an integral component ofany concerted activity-is totally unconvincing. First hesaid that he refused to work because of the Genova Expresspicket line, then he changed it to say that it was because ofthe other picket line. But there was no picketing by employ-ees of Genova Transport when he refused the assignmenton Sunday. Indeed, those employees did not advance theirrecognition claim until Monday, and their decision to strikewas made only because of that refusal. Nichols' testimonythat he had just "decided I was going to go union" and thathe never intended to quit is meaningless against the forego-ing clear facts.Whatever his reason I find that he voluntarily quit hisemployment with this Company on April 30 when he delib-erately and alone refused to go to work, and that thereafterhe was not an employee eligible to cast a ballot in the laterJune 2 election.C. Misunderstanding at the Counting of BallotsDespite the challenge to Nichols' ballot it was openedafter all ballots had been cast, following a discussion amongthe parties and the Board agent who was in charge of theproceeding, Robert Ward. Ward was under the impressionthat Delores Davy, then acting as representative of the Em-ployer, had agreed to withdraw this particular challenge.On the assertion that Davy had not agreed to have Nicholsvote the Company then objected to the entire election onthat score, inter alia.In the light of the total testimony of the three principalparticipants in this episode I cannot say either that in factDavy clearly withdrew the challenge or that Ward did nothave a reasonable ground to form the impression that shedid so intend. The lady's father had been rushed to thehospital the day before: she was there unexpectedly be-cause the company lawyer-who was expected to takeover-had been unable to attend; she defended the chal-lenge not on the basis of what she personally knew but onwhat her father had told her about Nichols having quit. AsWard very candidly said at the hearing: "It was a verytense situation .... She [Mrs. Davy] started directing com-ments toward Mr. Feller that her father had a heart attack.and if anything happened to her father he was going to beresponsible. She didn't understand why the Company wasbeing put through this whole mess. I told her to clam her-self."There is another reality about the stage setting and theheated dramatics of what must hase been going on-thatcannot be ignored in the confusion that resulted. Brown.the Union's staff representative. quarreled with Davy whenshe started by saying the challenge was a good one. FromDavy's testimony, which I credit because it is not contra-dicted and because her story comports with the impressionmade by Brown at the hearing: "Q. Did you agree to theopening of this ballot? A. I didn't agree to any of them. BillBrown seem to have belittled me in front of everyone tellingme I was no lawyer, and I didn't know anything about law.This was the first election we had ever been through. Ireally didn't know the procedure that should take place. Heargued down every point I rose and protested. He argued itright down to the ground and told me I didn't know any-thing. 'You don't know anything. Go ahead and open it.' ""'He was talking to Mr. Ward. No matter what I saidcounted. Everything I said he just argued down and told meour attorney should have been there." Even Feller, thestriker who was acting as union observer, quoted Brown astelling Davy "to keep her mouth shut." Ward, of course,could hardly remember every jot and tittle of what she said;after all, this was only one of' who knows how mans suchcases he handles. He did recall. at one point at least. thatDavy "nodded her head."Without belaboring the thing, I think the fairest thingthat can be said is that there was a mutual misunderstand-ing here between the compan) agent and the Board agent.In the circumstances and in the light of the general princi-ple that Board elections may above all be fair to all partiesconcerned, I recommended in the event it should be neces-sary to decide that the Board find the Employer did nottruly mean to withdraw its challenge to Nichols.Tiil RI DNii)yGenova Express must make whole, in the usual wa,y. theeight employees unlawfully discharged on March 8. 1978.And it must be ordered not again to commit unfair laborpractices coercive upon its employees under Section 8(a)( I)of the Act. As to Genova Transport, it too must makewhole the three employees illegally discharged on Ma I.1978.I find, considering all relevant factors revealed in the rec-ord, that none of these three was really offered reinstate-ment after dismissal such as to cut off backpay at any time,as the Company contended at the hearing. On July 19Genova Transport wrote a letter to Gatling asking him tocome back to work. He telephoned in and told Genova, Sr..he was ready to come, but the owner told him "there's nowork for you unless you can get me Mrs. Paul's back." Paulwas one of the substantial customers of the Compan ftorwhom it trucked food. Genova talked to Gatling about pos-sible rates of pay in the event Gatling came back, but therecord is clear that the owner kept conditioning the man'sreinstatement upon his winning back the customer. Thiswas not Gatling's responsibility. If later, as Gatling con-ceded, he ignored a similar deceptive recall letter, it is per-fectly understandable. With an employer so obviously de-termined to cut off its employees' union activities an239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawfully discharged man does not have to put up withrepetitive charades.Feller, too, received a letter than on its face offered un-qualified reinstatement. He telephoned again and againsaying he was ready to take a load out. But repeatedly hewas told there was none. It is true that the system was for aman to go out on a run when there were orders for trans-portation to satisfy. But such a long series of telephonecalls, all answered with the same statement that there wasnothing at that moment, proves conclusively that GenovaTransport was never willing to take back the man. One daythe company secretary, Davy, called Mrs. Feller at homeand said a load was available for Feller for quick delivery.Feller was not home; he was working somewhere else, aswas his right, and therefore did not call back right then andthere. But he quickly resumed his periodic calls to ask wasthere anything and as before kept getting the same an-swer-that there was nothing.Kelley, the man who worked elsewhere for other compa-nies-on and off-both before and after the discharge, alsoreceived a recall letter in July. At the hearing he said thathe ignored it. His is a confusing element in this case becauseof his apparent employment at all times with other compa-nies. I therefore think it best that the question of any possi-ble loss of earnings due him to finally resolved after fullerinquiry in the compliance stage of the proceeding.IV. THE EFFECTS OF THE UNFAIR LABOR PRA('II('ES UPONCOMMERCEThe activities of Respondent set out in section III. above,occurring in connection with the operations of these Com-panies described in section 1, above, have a close, intimate,and a substantial relationship to trade, traffic. and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCI.USIONS OF LAW1. By discharging the eight employees listed in the com-plaint Respondent Genova Express Lines. Inc.. has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.2. By the foregoing conduct, by interrogating employeesconcerning their union activities, arid by threatening to dis-charge employees because of their union activities GenovaExpress had engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)( ) of the Act.3. By discharging Robert Feller, James Gatling, and Ar-thur Kelley Respondent Genova Transport, Inc., had en-gaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4. By the foregoing conduct, by threatening to dischargeemployees because of their union activities, and by threat-ening to close its business in retaliation for the union activi-ties of its employees that same Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(I) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the fregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct I hereby issue the following:ORDER'A. The Respondent. Genova Express. Inc.. Williams-town, New Jersey. its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discouraging membership in Teamsters Local 500.International Brotherhood of Teamsters. Chauffeurs. Ware-housemen and Helpers of America or any other labor or-ganization of its employees by discharging employees orotherwise discriminating against them in their employmentconditions becaue of their membership in or activities onbehalf of the above-named labor oraganization or any otherorganization.(b) Interrogating employees concerning their union ac-tivities or threatening to discharge employees because oftheir union activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights to self-or-ganization, to form, join, or assist the above-named labororganization or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make whole the eight employees named in the com-plaint for any loss of pay or any benefits they may havesuffered by reason of this Respondent's discriminationagainst them, with interest thereon to be computed in themanner prescribed in F. W. Woolworth Company. 90 NLRB289 (1950). and Flordia Steel Corporaiion. 231 NLRB 651(1977).2(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its Jamestown, New Jersey. plant copies of theattached notice marked "Appendix A."' Copies of said no-tice, on forms provided by the Regional Director for Re-gion 4, after being duly signed by its representatives, shallbe posted by this Respondent immediately upon receiptIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, he findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.See, generally. Isis Plumbing and Heating Co., 138 NLRB 716 1tl962)In the event that this Order is enforced by a Judgment olf a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"240 GCENOVA EXPRESS l.INES. IN(,.thereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepsthis Respondent has taken to comply herewith.B. The Respondent. Genova Transport, Inc., Williams-town, New Jersey. its officers, agents, successors. and as-signs, shall:1. Cease and desist from:(a) Discouraging membership in Teamsters Local 500,International Brotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America or any other labor or-ganization of its employees by discharging employees orotherwise discriminating against them in their employmentconditions because of their membership in or activities onbehalf of the above-named labor organization or any otherlabor organization.(b) Threatening to discharge employees because of theirunion activities or threatening to close its business in retali-ation for the union activities of its employees.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights to self-or-ganization, to form, join, or assist the above-named labororganization or any other labor organization, to bargaincollectively through representatives of their own choosing.and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action necessar toeffectuate the policies of the Act:(a) Make whole Robert Feller. James Gatling. and Ar-thur Kellev for any loss of pa, or an5 benefits they mahave suffered b reason of this Respondent's discriminationagainst them. with interest thereon to be computed in themanner prescribed in F. 1. Wo. holworth (1par1n. 90 Nl.RB289 (1950), and Florida Steel (orporatilon. 231 NL.RB 651(1977).(b) Preserve and. upon request. make available to theBoard or its agents. for examination and cop\ing, all pa5-roll records, social security payment records. limecards,personnel records and reports. and all other records neces-sar to anal ze the amount of backpa due under the termsof this Order.(c) Post at its place of business in Williamstown. NeuJersey. copies of the attached notice marked "Appendix B."Copies of' said notice. on forms provided bh the RegionalDirector otr Region 4. after being duly signed b its repre-sentatives, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places. including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered. detfaced, or co, ered b an5 othermaterial.(d) Notify the Regional Director fr Region 4. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.It IS HIERBY FRlitR ORDERE) that the complaint bedismissed. and it hereby is dismissed, to the extent that italleges violations of Section 8(a)(5) of the Act by either ofthe two named Respondents.241